                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     UNITED STATES OF AMERICA,                           Case No. 18-CR-00549-LHK-3
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER REGARDING
                                                                                             GOVERNMENT'S MOTIONS IN
                                  14             v.                                          LIMINE AND MOTION TO EXCLUDE;
                                                                                             DEFENDANT MERCADO'S MOTION
                                  15     RICARDO MERCADO,                                    IN LIMINE NO. 1
                                  16                    Defendant.                           Re: Dkt. Nos. 74, 82, 83
                                  17

                                  18          On November 8, 2018, a federal grand jury returned an Indictment charging Defendants

                                  19   Luis Gonzalez, Alez Gonzalez-Perez, Ricardo Mercado, and Edwin Christian Figueroa with

                                  20   various drug-related offenses, including possession with intent to distribute and distribution of

                                  21   methamphetamine and conspiracy to possess with intent to distribute and to distribute

                                  22   methamphetamine. ECF No. 1 (“Indictment”). As relevant here, Counts Four and Five charge

                                  23   Defendant Ricardo Mercado with conspiracy to possess with intent to distribute and to distribute

                                  24   methamphetamine and possession with intent to distribute and distribution of methamphetamine.

                                  25   Id.

                                  26          Defendant Ricardo Mercado’s pre-trial conference will take place on January 31, 2020.

                                  27
                                                                                         1
                                  28   Case No. 18-CR-00549-LHK-3
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE AND MOTION TO EXCLUDE; DEFENDANT
                                       MERCADO'S MOTION IN LIMINE NO. 1
                                   1   All of Defendant Mercado’s co-defendants have pled guilty and are awaiting sentencing. This

                                   2   Order relates to the motions as to Defendant Mercado.

                                   3          Specifically, on January 15, 2020, in advance of the January 31, 2020 pre-trial conference,

                                   4   Defendant Mercado filed a motion in limine to permit the defense to introduce at trial evidence

                                   5   regarding statements by defendant. ECF No. 74 (“Mercado Mot.”). The Government filed an

                                   6   opposition on January 22, 2020. ECF No. 89 (“USA Opp.”). The Government also filed three

                                   7   motions in limine on January 15, 2020, as well as a motion to exclude testimony by a defense

                                   8   expert witness. ECF Nos. 82 (“USA Expert Mot.”) and 83 (“USA Mot.”). Defendant Mercado

                                   9   filed an opposition to the motions on January 22, 2020. ECF Nos. 87 (“Mercado Opp.”) and 88

                                  10   (“Mercado Expert Opp.”). The Government was permitted to file a reply in support of its motion

                                  11   to exclude testimony by a defense expert witness, ECF No. 91, and the Government filed its reply

                                  12   on January 27, 2020, ECF No. 95.
Northern District of California
 United States District Court




                                  13          Having considered the parties’ submissions, the relevant law, and the record in this case,

                                  14   the Court GRANTS in part and DENIES in part the Government’s motions in limine; GRANTS

                                  15   the Government’s motion to exclude testimony by a defense expert witness; and GRANTS

                                  16   Defendant Mercado’s motion in limine to permit the defense to introduce at trial evidence

                                  17   regarding statements by defendant.

                                  18   I.     LEGAL STANDARD
                                  19          Motions in limine are a “procedural mechanism to limit in advance testimony or evidence

                                  20   in a particular area.” United States v. Heller, 551 F.3d 1108, 1111 (9th Cir. 2009). Like other

                                  21   pretrial motions, motions in limine are “useful tools to resolve issues which would otherwise

                                  22   clutter up the trial.” City of Pomona v. SQM N. Am. Corp., 866 F.3d 1060, 1070 (9th Cir. 2017).

                                  23   Accordingly, “a ruling on a motion in limine is essentially a preliminary opinion that falls entirely

                                  24   within the discretion of the district court.” Id.; see Luce v. United States, 469 U.S. 38, 41 n. 4

                                  25   (1984) (explaining that a court may rule in limine “pursuant to the district court’s inherent

                                  26   authority to manage the course of trials”).

                                  27
                                                                                          2
                                  28   Case No. 18-CR-00549-LHK-3
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE AND MOTION TO EXCLUDE; DEFENDANT
                                       MERCADO'S MOTION IN LIMINE NO. 1
                                   1            In many instances, however, rulings “should be deferred until trial, so that questions of

                                   2   foundation, relevancy, and potential prejudice may be resolved in proper context.” United States

                                   3   v. Pac. Gas & Elec. Co., 178 F. Supp. 3d 927, 941 (N.D. Cal. 2016). For example, in order to

                                   4   exclude evidence on a motion in limine, “the evidence must be inadmissible on all potential

                                   5   grounds.” McConnell v. Wal-Mart Stores, Inc., 995 F. Supp. 2d 1164, 1167 (D. Nev. 2014).

                                   6   Thus, denial of a motion in limine to exclude certain evidence does not mean that all evidence

                                   7   contemplated by the motion will be admitted, only that the court is unable to make a

                                   8   comprehensive ruling in advance of trial. Id. Moreover, even if a district court does rule in

                                   9   limine, the court may “change its ruling at trial because testimony may bring facts to the district

                                  10   court’s attention that it did not anticipate at the time of its initial ruling.” City of Pomona, 866

                                  11   F.3d at 1070; see also Ohler v. United States, 529 U.S. 753, 758 n.3 (2000) (“[I]n limine rulings

                                  12   are not binding on the trial judge, and the judge may always change his mind during the course of
Northern District of California
 United States District Court




                                  13   a trial.”).

                                  14   II. GOVERNMENT’S MOTIONS IN LIMINE
                                  15            The Government filed a brief containing three motions in limine. ECF No. 83 (“USA

                                  16   Mot.”). The Court takes each of the Government’s motions in limine in turn.

                                  17       A. Motion in Limine No. 1
                                  18            In its first motion in limine, the Government seeks to exclude evidence that Defendant

                                  19   Mercado failed to produce before trial. USA Mot. at 1. The Government asserts that “[t]o date,

                                  20   the defendant has produced no reciprocal discovery that he intends to introduce at trial, other than

                                  21   his disclosure of . . . a fingerprint expert.” Id. Defendant Mercado responds that he is “well-aware

                                  22   of [his] reciprocal discovery obligations” and “has not indicated that he intends to offer any

                                  23   evidence in violation of his reciprocal discovery obligations.” Mercado Opp. at 2.

                                  24            Under Federal Rule of Criminal Procedure 16(b), a defendant must disclose and allow the

                                  25   Government to inspect “books, papers, documents, data, photographs, tangible objects, buildings

                                  26   or places, or copies or portions of any of these items if: (i) the item is within the defendant’s

                                  27
                                                                                          3
                                  28   Case No. 18-CR-00549-LHK-3
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE AND MOTION TO EXCLUDE; DEFENDANT
                                       MERCADO'S MOTION IN LIMINE NO. 1
                                   1   possession, custody, or control; and (ii) the defendant intends to use the item in the defendant’s

                                   2   case-in-chief at trial.” If a defendant fails to comply with his or her discovery obligations the

                                   3   Court may “(A) order that party to permit the discovery or inspection . . .; (B) grant a continuance;

                                   4   (C) prohibit that party from introducing the undisclosed evidence; or (D) enter any other order that

                                   5   is just under the circumstances.” Fed. R. Crim. P. 16(d)(2).

                                   6           The Court will not make a blanket ruling that Defendant Mercado’s failure to comply with

                                   7   his discovery obligations will necessarily lead to the exclusion of the undisclosed evidence. See

                                   8   United States v. Aiyaswamy, 2017 WL 1365228, at *3 (N.D. Cal. Apr. 4, 2017). Federal Rule of

                                   9   Criminal Procedure 16(d)(2) “provides a number of potential remedies for failure to comply with

                                  10   discovery obligations. While a Defendant’s introduction of evidence by surprise at trial may

                                  11   require exclusion of that evidence, such a determination must be made on a case-by-case basis.”

                                  12   Aiyaswamy, 2017 WL 1365228, at *4; see United States v. Ortega-Sanchez, 2013 WL 1899780, at
Northern District of California
 United States District Court




                                  13   *2 (N.D. Cal. May 7, 2013) (permitting exclusion of “any evidence that should have been

                                  14   provided under Rule 16” if such evidence was “not properly disclosed before trial”).

                                  15           In addition, under Federal Rule of Criminal Procedure 26.2, “[a]fter a witness other than

                                  16   the defendant has testified on direct examination, the court, on motion of a party who did not call

                                  17   the witness, must order an attorney for the government or the defendant and the defendant's

                                  18   attorney to produce, for the examination and use of the moving party, any statement of the witness

                                  19   that is in their possession and that relates to the subject matter of the witness's testimony.” The

                                  20   Government is correct that Defendant Mercado “must provide any prior statements of the

                                  21   witnesses [he] calls, although nothing in Rule 26.2 requires [him] to do so now.” Id.

                                  22           Accordingly, the Court DENIES without prejudice the Government’s motion to exclude

                                  23   any evidence that Defendant fails to disclose under Federal Rules of Criminal Procedure 16(b) or

                                  24   26.2.

                                  25      B. Motion in Limine No. 2
                                  26           In its second motion in limine, the Government seeks to exclude as “irrelevant and

                                  27
                                                                                         4
                                  28   Case No. 18-CR-00549-LHK-3
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE AND MOTION TO EXCLUDE; DEFENDANT
                                       MERCADO'S MOTION IN LIMINE NO. 1
                                   1   prejudicial” “any reference by either party to the defendants’ potential punishment during any

                                   2   phase of the trial.” USA Mot. at 2. This includes any references to Defendant’s immigration

                                   3   status, as Defendant, if convicted, could face adverse immigration consequences. Id.

                                   4   Additionally, the Government also seeks to exclude any statements encouraging jury nullification.

                                   5   Id.

                                   6          Defendant concedes, as he must, that it is inappropriate for a jury to hear or consider

                                   7   information about a defendant’s potential punishment. Mercado Opp. at 2; see United States v.

                                   8   Frank, 956 F.2d 872, 878 (9th Cir. 1991) (“[I]t is inappropriate for a jury to consider or be

                                   9   informed of the consequences of their verdict.”). Because “juries are not to consider the

                                  10   consequences of their verdicts,” “providing jurors sentencing information invites them to ponder

                                  11   matters that are not within their province, distracts them from their factfinding responsibilities, and

                                  12   creates a strong possibility of confusion.” Shannon v. United States, 512 U.S. 573, 579 (1994).
Northern District of California
 United States District Court




                                  13          Defendant opposes the motion only to the extent that it covers “subtle” references such as

                                  14   “this case has serious consequences for the defendant,” or “your decision will have consequences

                                  15   for a long time to come.” Mercado Opp. at 3. The Court agrees with Defendant Mercado that not

                                  16   all “subtle” references to the significance of the jury’s decision are covered by the general rule that

                                  17   a defendant may not reference his or her potential punishment. In the Court’s view, the statements

                                  18   that “this case has serious consequences for the defendant,” or “your decision will have

                                  19   consequences for a long time to come” are permitted, but the two examples of “the defendant is

                                  20   facing a lot of time” or “the defendant’s liberty is at stake in this trial” are not permitted. See

                                  21   United States v. Williams, No. 3:13-CR-00764-WHO-1, 2017 WL 4310712, at *8 (N.D. Cal. Sept.

                                  22   28, 2017) (permitting the defendant to use subtle references such as “this case has serious

                                  23   consequences for the defendant”).

                                  24          However, drawing the line between acceptable references and unacceptable references is

                                  25   not an easy task. As a consequence, the Court rules only on the proffered examples for now. The

                                  26   parties are invited to seek the Court’s guidance as to particular evidence or arguments outside the

                                  27
                                                                                          5
                                  28   Case No. 18-CR-00549-LHK-3
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE AND MOTION TO EXCLUDE; DEFENDANT
                                       MERCADO'S MOTION IN LIMINE NO. 1
                                   1   presence of the jury.

                                   2             As to his immigration status, Defendant Mercado seeks to refer to his status as a legal

                                   3   permanent resident. Mercado Opp. at 4. Defendant Mercado contends that jurors may

                                   4   erroneously believe that he violated immigration laws, which could affect how jurors evaluate his

                                   5   guilt or innocence as to the charged drug offenses. The Court holds that such evidence would be

                                   6   irrelevant to Defendant Mercado’s drug offenses. For that reason, the Court prohibits the parties

                                   7   from referring to Defendant Mercado’s immigration status.

                                   8             As to jury nullification, Defendant does not oppose the Government’s requests. Indeed,

                                   9   “[o]ur circuit’s precedent indicates that [defendants] are not entitled to jury nullification

                                  10   instructions.” United States v. Powell, 955 F.2d 1206, 1213 (9th Cir. 1991); United States v.

                                  11   Hitesman, 2016 WL 3523854, at *7 (N.D. Cal. June 28, 2016) (granting motion in limine to

                                  12   exclude statements encouraging jury nullification). The parties are not permitted to make
Northern District of California
 United States District Court




                                  13   statements encouraging jury nullification.

                                  14             Finally, the Court notes that Defendant Mercado’s counsel of record previously violated

                                  15   this Court’s Order prohibiting counsel from making references to defendant’s liberty. See United

                                  16   States v. Yang, Case No. 16-CR-00334-LHK, ECF No. 197 at 9-10 (N.D. Cal. Oct. 25, 2019);

                                  17   ECF No. 363 at 2479:10-19 (Trial Tr.). If defense counsel again violates the Court’s Order, the

                                  18   Court will admonish in the presence of the jury and sanction defense counsel.

                                  19             The Court therefore GRANTS the motion in part and DENIES the motion in part.

                                  20      C. Motion in Limine No. 3
                                  21             In its third motion in limine, the Government seeks to preclude Defendant from offering

                                  22   defenses for which the Government has not received due notice. The Government mentions

                                  23   defenses such as entrapment, a defense involving a mental condition, duress, or an alibi. USA

                                  24   Mot. 2.

                                  25             “The term ‘affirmative defense’ has generally referred to ‘defenses that must be

                                  26   affirmatively raised by the defendant and that are based on justifications or excuses for conduct

                                  27
                                                                                           6
                                  28   Case No. 18-CR-00549-LHK-3
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE AND MOTION TO EXCLUDE; DEFENDANT
                                       MERCADO'S MOTION IN LIMINE NO. 1
                                   1   that is otherwise criminal.’” Aiyaswamy, 2017 WL 1365228, at *6 (quoting United States v.

                                   2   Frisbee, 623 F. Supp. 1217, 1220 (N.D. Cal. 1985)). “Consequently, evidence used to negate the

                                   3   existence of an element of the crime would not traditionally be considered part of an affirmative

                                   4   defense because the evidence is used to show innocence, as opposed to an excuse or justification

                                   5   for an otherwise criminal act.” Frisbee, 623 F. Supp. at 1220. The Ninth Circuit has held that a

                                   6   district court “may preclude a defense if the defendant fails to make a prima facie showing that she

                                   7   is eligible for the defense.” United States v. Schafer, 625 F.3d 629, 636 (9th Cir. 2010).

                                   8          The Government does not point to any particular affirmative defense raised by Defendant

                                   9   Mercado. The Government mentions entrapment, a defense involving a mental condition, duress,

                                  10   and an alibi.

                                  11          As to an alibi, an alibi is not an affirmative defense as it is “evidence used to show

                                  12   innocence, as opposed to an excuse or justification for an otherwise criminal act.” Frisbee, 623 F.
Northern District of California
 United States District Court




                                  13   Supp. at 1220; Leavitt v. Arave, 383 F.3d 809, 833 (9th Cir. 2004) (holding that a jury instruction

                                  14   “incorrectly identif[ied] an alibi as an affirmative defense”). The Court DENIES with prejudice

                                  15   the Government’s motion in limine to the extent it seeks to exclude evidence of an alibi.

                                  16          Insofar as Defendant Mercado seeks to raise entrapment, a defense involving a mental

                                  17   condition, or duress—which are all affirmative defenses—the Court agrees that Defendant

                                  18   Mercado is required to make a prima facie showing that he is eligible for any of these affirmative

                                  19   defenses under Schafer. United States v. Gurolla, 333 F.3d 944, 951 (9th Cir. 2003) (“The

                                  20   affirmative defense of entrapment contains two elements: government inducement of the crime

                                  21   and absence of predisposition on the part of the defendant.”); United States v. Christie, 825 F.3d

                                  22   1048, 1065 (9th Cir. 2016) (noting that self defense, necessity, duress, entrapment, and insanity

                                  23   are affirmative defenses); United States v. Vasquez-Landaver, 527 F.3d 798, 802 (9th Cir. 2008)

                                  24   (“We have long held that a defendant is not entitled to present a duress defense to the jury unless

                                  25   the defendant has made a prima facie showing of duress in a pre-trial offer of proof. Absent such

                                  26   a prima facie case, evidence of duress is not relevant.” (citations omitted)).

                                  27
                                                                                         7
                                  28   Case No. 18-CR-00549-LHK-3
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE AND MOTION TO EXCLUDE; DEFENDANT
                                       MERCADO'S MOTION IN LIMINE NO. 1
                                   1          In his opposition to the instant motion, Defendant Mercado states that he does not currently

                                   2   intend to raise any affirmative defenses, but that he may do so in the future, and thus, the instant

                                   3   motion is premature. Mercado Opp. at 4. Defense counsel was appointed on January 9, 2019. On

                                   4   July 10, 2019, this Court set January 15, 2020 as the deadline for motions in limine; January 22,

                                   5   2020 as the deadline for motions in limine oppositions; and the end of January 2020 for the

                                   6   pretrial conference. Therefore, defense counsel has had ample time to investigate possible

                                   7   affirmative defenses and should have disclosed any affirmative defenses in advance of the pretrial

                                   8   filing deadlines. If Defendant Mercado seeks to raise an affirmative defense after the pretrial

                                   9   conference but before trial, Defendant Mercado must explain why he could not have raised this

                                  10   defense before and must also make a prima facie showing that he is eligible for the defense.

                                  11          Accordingly, the Court DENIES without prejudice the Government’s motion in limine no.

                                  12   3 as to affirmative defenses.
Northern District of California
 United States District Court




                                  13   III. DEFENDANT MERCADO’S MOTION IN LIMINE
                                  14          Defendant Mercado filed a single motion in limine asking the Court to permit him to

                                  15   introduce evidence regarding a statement he made to his then-girlfriend Melissa Gonzalez. Ms.

                                  16   Gonzalez plans to testify that Defendant Mercado told her that he planned to drop off a sweatshirt

                                  17   on January 26, 2017. Defendant Mercado argues that though his statement to Ms. Gonzalez is an

                                  18   out-of-court statement, “it falls squarely within the hearsay exception for statements regarding a

                                  19   then-existing mental, emotional, or physical condition.” ECF No. 74 at 2.

                                  20          The Court agrees with Defendant Mercado that this statement is admissible under Federal

                                  21   Rule of Evidence 803(3). Hearsay statements of a declarant’s then-existing state of mind may be

                                  22   admitted to prove that state of mind. United States v. Bishop, 291 F.3d 1100, 1110 (9th Cir. 2002)

                                  23   (“Statements of intent to perform a future act are admissible ‘state of mind’ testimony under Rule

                                  24   803(3).”). In United States v. Uriarte-Perez, an unpublished opinion, the Ninth Circuit held that

                                  25   the district court erred in prohibiting the defendant’s wife from testifying that on the morning of

                                  26   defendant’s arrest, the defendant told her that he was going to Western Auto, even though he was

                                  27
                                                                                         8
                                  28   Case No. 18-CR-00549-LHK-3
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE AND MOTION TO EXCLUDE; DEFENDANT
                                       MERCADO'S MOTION IN LIMINE NO. 1
                                   1   arrested for drug-related crimes. 1998 WL 704102, at *2 (9th Cir. Oct. 5, 1998); Bishop, 291 F.3d

                                   2   at 1110 (“Any error in excluding . . . testimony about what defendants told him they intended to

                                   3   do or why the intended to do it was harmless. Such testimony may fall under the ‘state of mind’

                                   4   exception to the rule against hearsay, but it would still be self-serving . . . .”).

                                   5           The Court will therefore allow Gonzalez’s testimony. However, the Court notes that this

                                   6   evidence is of “very little probative value.” Id. For instance, the testimony might only establish

                                   7   that Defendant Mercado “did not inform [Gonzalez] that he intended to transport drugs.” Id. “The

                                   8   best evidence would be the defendant’s own testimony.” Bishop, 291 F.3d at 1102. Nonetheless,

                                   9   the Court GRANTS Defendant Mercado’s motion in limine.

                                  10   IV. GOVERNMENT’S MOTION TO EXCLUDE EXPERT TESTIMONY
                                  11           In its motion to exclude testimony by defense expert witness, the Government asks the

                                  12   Court to exclude certain testimony from Defendant Mercado’s proffered fingerprint identification
Northern District of California
 United States District Court




                                  13   expert, Kenneth R. Moses. ECF No. 82 (“USA Expert Mot.”). Defendant Mercado seeks to admit

                                  14   expert testimony from Moses claiming that a latent fingerprint found on a Ziploc bag containing

                                  15   methamphetamine (a fingerprint that allegedly belongs to Mercado) “suggests an incidental

                                  16   touching, rather than a grasping or carrying.” ECF No. 88, Ex. A ¶ 7. The Government argues

                                  17   that Moses’s expert testimony regarding the “behavior or actions” of the person who deposited a

                                  18   fingerprint on a Ziploc bag containing methamphetamine should be excluded for three reasons: (1)

                                  19   the testimony is not reliable; (2) any probative value from the testimony is substantially

                                  20   outweighed by the danger of unfair prejudice, confusing the issues, and misleading the jury; and

                                  21   (3) the testimony addresses Defendant Mercado’s mental state, which is prohibited under the

                                  22   Federal Rules of Evidence. USA Expert Mot. at 1.

                                  23           “The burden is on the proponent of the expert testimony to show, by a preponderance of

                                  24   the evidence, that the admissibility requirements are satisfied.” United States v. Williams, 382 F.

                                  25   Supp. 3d 928, 936 (N.D. Cal. 2019) (citing Lust By & Through Lust v. Merrell Dow Pharm., Inc.,

                                  26   89 F.3d 594, 598 (9th Cir. 1996) and Fed. R. Evid. 702 Advisory Committee Notes). Federal Rule

                                  27
                                                                                            9
                                  28   Case No. 18-CR-00549-LHK-3
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE AND MOTION TO EXCLUDE; DEFENDANT
                                       MERCADO'S MOTION IN LIMINE NO. 1
                                   1   of Evidence 702 governs the admissibility of expert testimony and provides that an expert witness

                                   2   may testify if:

                                   3           (a) the expert’s scientific, technical, or other specialized knowledge will help the trier
                                               of fact to understand the evidence or to determine a fact in issue;
                                   4           (b) the testimony is based on sufficient facts or data;
                                               (c) the testimony is the product of reliable principles and methods; and
                                   5           (d) the expert has reliably applied the principles and methods to the facts of the case.
                                   6   “Pursuant to the Federal Rules of Evidence, the district court judge must ensure that all admitted

                                   7   expert testimony is both relevant and reliable.” Wendell v. GlaxoSmithKline LLC, 858 F.3d 1227,

                                   8   1232 (9th Cir. 2017) (citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993)).

                                   9           Scientific evidence is reliable “if the principles and methodology used by an expert are

                                  10   grounded in the methods of science.” Clausen v. M/V New Carissa, 339 F.3d 1049, 1056 (9th Cir.

                                  11   2003), as amended on denial of reh’g (Sept. 25, 2003). Courts may consider a non-exclusive list

                                  12   of factors to determine whether scientific testimony is sufficiently reliable: “(1) whether the
Northern District of California
 United States District Court




                                  13   scientific theory or technique can be tested; (2) whether the theory or technique has been subjected

                                  14   to peer review and publication; (3) whether there is a known or potential error rate; and

                                  15   (4) whether the theory or technique is generally accepted in the scientific community.” Id. at

                                  16   1056. This framework “applies not only to scientific testimony but to all expert testimony.”

                                  17   Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010). At the same time, the reliability inquiry is

                                  18   “flexible,” and “the trial court has discretion to decide how to test an expert’s reliability as well as

                                  19   whether the testimony is reliable, based on the particular circumstances of the particular case.” Id.

                                  20   At bottom, “the court’s task is to analyze not what the experts say, but what basis they have for

                                  21   saying it.” Wendell, 858 F.3d at 1232 (quotation marks and internal alterations omitted).

                                  22           Neither party contests that Moses is a fingerprint expert with significant training and

                                  23   experience. Rather, Defendant Mercado seeks to have Moses testify that the latent fingerprint on

                                  24   the Ziploc bag containing methamphetamine “suggests an incidental touching, rather than a

                                  25   grasping or carrying.” ECF No. 88, Ex. A ¶ 7. Defendant Mercado argues that “[i]t is well-

                                  26   established that fingerprint experts can provide reliable expert opinions as to how a person was

                                  27
                                                                                          10
                                  28   Case No. 18-CR-00549-LHK-3
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE AND MOTION TO EXCLUDE; DEFENDANT
                                       MERCADO'S MOTION IN LIMINE NO. 1
                                   1   holding an object when the print was made.” Mercado Expert Opp. at 5.

                                   2          In United States v. Salameh, the main case upon which Defendant Mercado relies, the

                                   3   expert drew her conclusion that defendant held a notebook in a particular manner based on the

                                   4   presence of specific fingerprints. See United States v. Salameh, 152 F.3d 88, 129 (2d Cir. 1998)

                                   5   (expert explained that she could identify which particular part of “a finger left a given print,” and

                                   6   thus could tell the position of the finger and that defendant held a notebook in a particular

                                   7   manner). Specifically, the Second Circuit explained that “by putting together the position of all

                                   8   the fingers, an expert can tell how a person was holding an object.” Id. (emphasis added).

                                   9   According to Defendant Mercado, Salameh is directly on point because Moses “reviewed the

                                  10   location and orientation of the latent fingerprint” and “concluded that the print was possibly

                                  11   deposited by an incidental touching, rather than a grasping or carrying.” Mercado Expert Opp. at

                                  12   5. The problem with this argument, however, is that Moses draws his conclusion based not on the
Northern District of California
 United States District Court




                                  13   availability of specific fingerprints, but on the absence of a fingerprint. Moses claims that “[t]he

                                  14   lack of opposing fingerprints on the opposite side of the zip-lock bag and the orientation of latent

                                  15   print 6.1-2-A suggests an incidental touching, rather than a grasping or carrying.” ECF No. 88,

                                  16   Ex. A ¶ 7.

                                  17          Defendant Mercado does not cite any case law or scientific evidence supporting the notion

                                  18   that a fingerprint expert can testify as to how an individual held an object based on the absence of

                                  19   fingerprints. Typically, a court might assess the reliability of Moses’s testimony based on

                                  20   “(1) whether the scientific theory or technique can be tested; (2) whether the theory or technique

                                  21   has been subjected to peer review and publication; (3) whether there is a known or potential error

                                  22   rate; and (4) whether the theory or technique is generally accepted in the scientific community.”

                                  23   Clausen, 339 F.3d at 1056. Moses, however, does not provide any such evidence supporting his

                                  24   view that the absence of a fingerprint or a single fingerprint can reliably establish that a touching

                                  25   is “incidental.” A dearth of such authority—both in terms of case law and corroborating scientific

                                  26   evidence—coupled with the fact that the proponent of expert testimony bears the burden of

                                  27
                                                                                         11
                                  28   Case No. 18-CR-00549-LHK-3
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE AND MOTION TO EXCLUDE; DEFENDANT
                                       MERCADO'S MOTION IN LIMINE NO. 1
                                   1   establishing admissibility, Williams, 382 F. Supp. 3d at 936, weighs against admitting Moses’s

                                   2   expert opinion.

                                   3          Furthermore, Moses’s expert testimony is unreliable because it fails to rule out other

                                   4   conclusions. Moses’s own declaration notes that the evidence “suggests an incidental touching,

                                   5   rather than a grasping or carrying.” ECF No. 88, Ex. A ¶ 7. However, Moses’s opinion does not

                                   6   address or rule out any other possible reasons for a lack of opposing fingerprints or why it is more

                                   7   likely than not that the latent fingerprint was deposited by an incidental touching. An expert need

                                   8   not rule out every possible alternative cause for his or her testimony to be admissible, but an

                                   9   “inability to dismiss various other possible causes” permits a court to exclude expert testimony as

                                  10   unreliable. Diviero v. Uniroyal Goodrich Tire Co., 114 F.3d 851, 853 (9th Cir. 1997); see also

                                  11   Avila v. Willits Envtl. Remediation Trust, 633 F.3d 828, 839 (9th Cir. 2011) (excluding an expert

                                  12   report when, among other reasons, it “does not actually consider confounding factors” and “failed
Northern District of California
 United States District Court




                                  13   to consider and rule out other sources [of injury] at all”); accord Lust By & Through Lust v.

                                  14   Merrell Dow Pharm., Inc., 89 F.3d 594, 598 (9th Cir. 1996) (“[T]he district court can exclude the

                                  15   opinion if the expert fails to identify and defend the reasons that his conclusions are anomalous.”).

                                  16          Finally, although Defendant Mercado is correct that cases establish that the position of a

                                  17   fingerprint can demonstrate how a person was holding an object, Defendant Mercado does not cite

                                  18   any case law or evidence establishing that the position of a fingerprint can demonstrate whether a

                                  19   touching is incidental, accidental, or intentional, which goes to the state of mind and intent of

                                  20   Defendant Mercado. Federal Rule of Evidence 704(b) provides that “[i]n a criminal case, an

                                  21   expert witness must not state an opinion about whether the defendant did or did not have a mental

                                  22   state or condition that constitutes an element of the crime charged or of a defense. Those matters

                                  23   are for the trier of fact alone.” In the instant case, Defendant Mercado’s knowledge and intent are

                                  24   elements of the crimes charged. Thus, expert testimony on whether Defendant Mercado did or did

                                  25   not have the requisite mental state to commit the crimes charged is prohibited by the Federal Rules

                                  26   of Evidence.

                                  27
                                                                                         12
                                  28   Case No. 18-CR-00549-LHK-3
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE AND MOTION TO EXCLUDE; DEFENDANT
                                       MERCADO'S MOTION IN LIMINE NO. 1
                                   1          In conclusion, “the court’s task is to analyze not what the experts say, but what basis they

                                   2   have for saying it.” Wendell, 858 F.3d at 1232 (quotation marks and internal alterations omitted).

                                   3   On the record before it, Defendant Mercado did not carry his burden of demonstrating that Moses

                                   4   had a reliable basis for concluding that the latent fingerprint “suggests an incidental touching,

                                   5   rather than a grasping or carrying.” ECF No. 88, Ex. A ¶ 7. Moreover, Defendant Mercado

                                   6   cannot introduce an expert opinion on whether Defendant Mercado did or did not have the

                                   7   requisite mental state to commit the crimes charged.

                                   8          Accordingly, the Court GRANTS Defendant’s motion to exclude Moses’s expert

                                   9   testimony that the latent fingerprint suggests an incidental touching rather than a grasping or

                                  10   carrying.

                                  11   IT IS SO ORDERED.

                                  12   Dated: January 30, 2020
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                         13
                                  28   Case No. 18-CR-00549-LHK-3
                                       ORDER REGARDING GOVERNMENT'S MOTIONS IN LIMINE AND MOTION TO EXCLUDE; DEFENDANT
                                       MERCADO'S MOTION IN LIMINE NO. 1
